t c summary opinion united_states tax_court debra sue tussey petitioner v commissioner of internal revenue respondent docket no 2777-02s filed date debra sue tussey pro_se donald e edwards for respondent dean special_trial_judge this case was heard under the provisions of sec_7463 of the internal_revenue_code as in effect at the time the petition was filed unless otherwise indicated all other section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure for petitioner failed to address in the petition or at trial the adjustment for unreported interest_income of dollar_figure and the issue is therefore conceded rule b the parties agree that petitioner is entitled to a child_tax_credit of dollar_figure and a hope scholarship credit of dollar_figure the issues remaining for decision are whether the entire amount of a distribution from petitioner's individual_retirement_account ira should be included in income whether petitioner is liable for the 10-percent additional tax on an early distribution from a qualified_retirement_plan and whether the internal_revenue_service irs misled petitioner and if so what is the effect of the action on this case the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in stillwater oklahoma background in may of petitioner graduated from nursing school petitioner had an ira with new york life_insurance and annuity corporation ny life her ira was a qualified_retirement_plan under sec_4974 during when petitioner was not yet years old she received a dollar_figure lump-sum_distribution from her ira she used at least dollar_figure of the distribution to buy her first house ny life issued to petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc showing a gross and taxable_distribution of dollar_figure petitioner has since received a corrected form 1099-r showing her distribution amount to have been dollar_figure petitioner attached the original form 1099-r she received from ny life to her federal_income_tax return for she reported on line 10a of the return total ira_distributions of dollar_figure and on line 10b a taxable_amount of dollar_figure petitioner did not report on her federal_income_tax return a 10-percent additional tax on an early distribution from a retirement_plan petitioner received a statutory notice dated date determining a deficiency of dollar_figure petitioner received from the irs a letter dated date stating that her account had been changed and that the amount she now owed was none a transcript of account for petitioner's tax_year shows that additional tax of dollar_figure was assessed on date and subsequently abated on date discussion petitioner argues that her tax treatment of the ira distribution follows the advice she received over the telephone from one or more irs employees she further argues that the date letter she received stating that the amount she owed for was none should mean that she does not owe any additional tax respondent concedes that dollar_figure of the money that petitioner used to buy a house qualifies under sec_72 and b for exclusion from the additional tax on early distributions from a qualified_retirement_plan respondent contends however that the entire distribution must be included in income and that the amount of the distribution in excess of dollar_figure is subject_to the additional 10-percent tax on early distributions from qualified_retirement_plans as to the letter of date respondent's position is that the letter was generated due to an abatement of the premature assessment of the deficiency in this case and has no legal significance here as there are no factual issues in dispute in this case sec_7491 is not implicated petitioner testified that unnamed irs employees told her that if her ira_distributions were used for the purchase of a new home they were not taxable and there would be no penalties whether or not petitioner was given incorrect advice by irs personnel bad advice is not binding on the commissioner 49_f2d_111 4th cir affg 19_bta_337 41_tc_316 affd 353_f2d_429 3d 1under certain circumstances however erroneous written advice may be grounds for abatement of the portion of any penalty or addition_to_tax attributable to the erroneous advice sec_6404 cir bagnell v commissioner tcmemo_1993_378 the court cannot disregard statutory terms even when the result in a particular case seems harsh ins v pangilinan 486_us_875 736_f2d_1168 7th cir affg 80_tc_783 the court will follow the statutory provisions governing the issue in this case with exceptions not applicable here any amount distributed from an ira must be included in income by the distributee as provided by sec_72 sec_408 therefore the entire ira distribution2 petitioner received in is includable in her income for the year in addition sec_72 provides that if a taxpayer receives any amount from a qualified_retirement_plan the taxpayer's tax shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income there is an exception to the additional tax required by sec_72 in the case of qualified first-time_homebuyer distributions sec_72 the maximum amount of a distribution that may be treated as a qualified_first-time_homebuyer_distribution however is dollar_figure sec_72 any amount of a distribution that petitioner received in exce sec_2for purposes of sec_72 all ira_distributions during the year are treated as one distribution sec_408 of dollar_figure remains subject_to the 10-percent additional tax required by sec_72 see id petitioner suggested during her testimony that she should be relieved from additional tax_liability because the irs sent her a letter after she had received the notice_of_deficiency saying that she owed no tax for the letter was not an agreement to rescind the notice_of_deficiency sec_6212 revproc_98_54 1998_2_cb_529 congress has provided that closing agreements under sec_7121 and compromise agreements under sec_7122 are the exclusive means by which the irs can administratively settle civil tax disputes with finality see 278_us_282 58_tc_69 see also 444_f2d_530 6th cir affg per curiam tcmemo_1970_212 the record is devoid of any evidence that petitioner and respondent entered into either a valid closing or compromise_agreement the evidence in the record indicates that there was a premature assessment of the proposed dollar_figure deficiency that was abated the abatement prompted the issuance of the letter stating that no tax was due the proposed deficiency may not properly be assessed until our decision in this case has become final see sec_6211 sec_6212 and sec_6213 reviewed and adopted as the report of the small_tax_case division under rule decision will be entered
